Citation Nr: 0929903	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  02-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling. 

3.  Entitlement to a compensable initial rating for residuals 
of multiple shell fragment wounds. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1970.  While serving in Vietnam, he earned the Purple 
Heart Medal and the Combat Infantryman Badge.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for neck pains, 
granted service connection and an initial 30 percent rating 
for PTSD), granted service connection and a single 
noncompensable rating for residuals of shell fragment wounds 
of the right hand, left arm, and left leg, and denied non-
service-connected pension.  This appeal also arises from an 
August 2002-issued rating decision that denied a TDIU.

The Veteran appealed for non-service-connected pension.  In 
October 2007, the RO granted that claim.  Thus, the appeal 
for pension is deemed satisfied.  

In May 2003 and at various other times, the Veteran has 
requested service connection for substance abuse secondary to 
PTSD.  This is referred to the RO for appropriate action.  

In March 2006, the Veteran requested increased compensation 
based on a need for aid and attendance.  He underwent a VA 
aid and attendance examination in November 2006.  The 
examiner checked appropriate spaces on the examination form 
indicating that the Veteran cannot dress unassisted, cannot 
bathe unassisted, and cannot eat unassisted.  Improvement was 
not anticipated.  It does not appear that the aid and 
attendance claim has been adjudicated, however.  The aid and 
attendance claim is therefore referred for appropriate 
action.  

Service connection for residuals of a neck injury, a 
compensable initial rating for residuals of multiple shell 
fragment wounds, and entitlement to TDIU are addressed in the 
remand portion of the decision and are REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested 
during the appeal period by such symptoms as paranoia, 
suspicion, guilt, shame, difficulty controlling temper, legal 
difficulty, poor concentration, poor motivation, fair 
grooming and hygiene, one suicide attempt, social isolation, 
lack of appropriate coping skills, periods of inability to 
perform occupational tasks, avoidance behavior, sleep 
impairment, and hypervigilance.  The Veteran's PTSD 
symptomatology demonstrates occupational and social 
impairment with deficiencies in most areas, but does not 
demonstrate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent schedular rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  This notice was provided in letters sent 
to the claimant in November 2003 and in October 2007 and 
therefore a timing defect has occurred.  

Where VA's previous notice letters are untimely, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (issuance of notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), cures a 
timing defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of letters sent to the claimant in 
November 2003 and in October 2007 that informed the claimant 
of what evidence was required to substantiate the claims and 
of the claimant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial decision, this timing error is not unfairly 
prejudicial to the claimant because the actions taken by VA 
after providing notice cured the timing error.  The claimant 
has been afforded the opportunity to participate in his claim 
and has been allowed time to respond.  VA has readjudicated 
the case by way of an SSOC issued in May 2009.  For these 
reasons, it is not unfairly prejudicial to the claimant for 
the Board to adjudicate the claims.  In addition, the Veteran 
has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) clarified VA's 
notice requirements.  The Court held that, upon receipt of an 
application for a service connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  This information was provided 
in letters sent to the claimant in November 2003 and in 
October 2007.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  While the claim for a 
higher initial rating for PTSD is not an increased rating 
claim (rather, it is a disagreement with the initial rating 
assigned.  Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999)), the notice elements set forth in Vazquez might apply 
nevertheless because entitlement to a higher rating must be 
shown in order to prevail.  

If the diagnostic code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
rating that would not be satisfied by simply demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide general notice 
of that requirement to the claimant.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, VA's notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44. 

The notice requirements set forth above are addressed in an 
October 2007 letter to the claimant.  That letter indicates 
that VA medical center records and private treatment records 
are relevant to the issues on appeal and should be obtained.  
The letter offers VA assistance in obtaining such evidence.  
The letter mentions that statements of employers and other 
witnesses might be pertinent.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant regarding the issue addressed in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
and private outpatient treatment reports.  The claimant was 
afforded VA medical examinations at various times.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2008).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2008).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  Where a 
Veteran disagrees with the initial rating assigned after 
service connection was established, the Board must focus on 
the degree of disability shown during the initial appeal 
period, rather than determining whether the disability has 
increased in severity since a previous rating period.  The 
Court has also held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

PTSD has been rated 30 percent disabling under Diagnostic 
Code 9411 for the entire appeal period.  Under the rating 
criteria for PTSD, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Consistent with the foregoing, 
the Court found it appropriate for a rating specialist to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.

A September 2001 VA initial evaluation for PTSD compensation 
examination report notes that the Veteran had feelings that 
everyone is against him (paranoia), suspicion, guilt, and 
shame for killing in Vietnam.  The Veteran reported 
difficulty controlling his temper and he mentioned legal 
difficulty and jail time for threatening behavior.  People 
triggered his anger, he reported.  He attributed moodiness to 
chronic pain.  The examiner noted poor concentration and no 
motivation to participate in any activity.  The examiner 
noted that the Veteran kept occupied by sitting at home, but, 
further in the report, the examiner stated that the Veteran 
was homeless.  The Veteran appeared to be poorly nourished, 
as his face was shrunken to the point that the examiner saw 
the cheekbones.  His grooming and hygiene were fair.  There 
was no suicidal/homicidal ideation noted during the 
examination, nor was hallucination seen.  Thought content was 
normal.  

The primary Axis I diagnosis was PTSD.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 50 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, GAF 
scores of 41 through 50 or lower are indicative of serious 
symptoms, or serious difficulty in social, occupational, or 
school functioning, i.e., no friends, unable to keep a job.  
See 38 C.F.R. § 4.125 (2008)].  The examiner explained that 
the Veteran was unable to hold a job due to social isolation, 
self-medicating with street drugs, and lack of appropriate 
coping skills.  The Veteran himself reported inability to 
work because of chronic neck pain.  

Numerous VA psychiatric outpatient treatment reports during 
the appeal period indicate severe PTSD.  An August 2001 VA 
hospital admission report notes an attempted or planned 
suicide four to five weeks earlier.  Since the September 2001 
VA PTSD examination, several GAF scores of 50 and other GAF 
scores in the low 50s were assigned by VA mental health 
professionals.  A February 2006 VA report contains a GAF 
score of 52 with the highest score in the recent year being 
56 [a GAF score of 51 to 60 is indicative of moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  Id].

A May 2009 VA PTSD compensation examination report reflects 
mild PTSD symptoms.  The examiner noted that there was no 
suicidal thought.  The examiner assigned a GAF score of 61 [a 
GAF score of 61 to 70 is indicative of some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well.  Id].  
The examiner noted that with treatment, there would be a good 
chance for improvement in the psychiatric condition.  

The May 2009 VA PTSD examiner felt that PTSD presented no 
deficiency in judgment, thinking, family relations, work, 
mood, or school and that there was no reduced reliability and 
productivity due to PTSD symptoms.  Yet, further in the 
report the examiner felt that there were periods of inability 
to perform occupational tasks and decreases in work 
efficiency due to avoidance behavior, sleep impairment, and 
hypervigilance.  The examiner noted that with treatment, 
there would be a good chance for improvement in this 
psychiatric condition.  The examiner then mentioned that 
there was no reduced reliability and productivity due to PTSD 
symptoms. 

The above facts reflect that PTSD has been manifested 
throughout the appeal period by such symptoms as paranoia, 
suspicion, guilt, shame, difficulty controlling temper, legal 
difficulty, poor concentration, poor motivation, fair 
grooming and hygiene, at least one suicide attempt, social 
isolation, lack of appropriate coping skills, periods of 
inability to perform occupational tasks, avoidance behavior, 
sleep impairment, and hypervigilance.  

As set forth above, the GAF scores assigned during the appeal 
period range from 50 to 61.  Most scores were 50 or slightly 
higher.  Only one score higher than 56 was offered.  While a 
score of 61 indicates some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, a score of 50 connotes serious 
symptoms and inability to hold a job.  According to DSM IV(r), 
serious symptoms may include suicidal ideation, severe 
obsessional rituals, or any serious impairment in social, 
occupational, or school functioning.  

Although the Veteran's PTSD manifestations easily meet the 30 
percent rating criteria, some of his manifestations also meet 
the 50, 70, and even 100 percent rating criteria.  The task 
is to determine whether the manifestations more nearly 
approximate the criteria for a rating greater than 30 
percent.  

Comparing the PTSD manifestations to the criteria for a 50 
percent rating, reduced reliability and productivity and 
symptoms such as impaired judgment; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships caused by 
such symptoms as impaired judgment, disturbance of motivation 
and mood, and difficulty in establishing relationships are 
shown.  These manifestations meet the criteria for a 50 
percent schedular rating.

The criteria for a 70 percent rating are shown in this case.  
The criteria shown are deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
The Veteran does not work or go to school, but his family 
relations are deficient, if not absent altogether, his 
judgment was only fair according to the earlier PTSD 
examiner, and his thinking and mood were deficient, as shown 
by a history of suicide attempt, jail time, threatening 
behavior, and feelings of suspiciousness, guilt, and shame.  
This conclusion takes into account the fact that jail time, 
threatening behavior, and feelings of suspiciousness, guilt, 
and shame may not be mentioned, or enumerated, in the PTSD 
rating schedule, but must nevertheless be considered.  
Mauerhan, supra.  

Other criteria of a 70 percent rating mentioned in the rating 
schedule that are strongly suggested by the evidence are 
suicidal ideation, impaired impulse control (unprovoked 
irritability with periods of violence), fair personal 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and inability to 
establish and maintain effective relationships. 

Although the May 2009 VA examination report indicates only 
mild PTSD symptoms, the rater must adhere to § 4.126(a), 
which states that the evaluation must be based on all 
evidence of occupational and social impairment, rather than 
on the examiner's assessment of the level of disability at 
the "moment" of the examination.  The 61 GAF score assigned 
by the examiner in 2009 is the highest score assigned during 
the 8-year appeal period, but the evidence overall reflects 
serious occupational and social impairment and much lower GAF 
scores throughout the appeal period. 

The Board must also discuss the evidence favorable for a 100 
percent rating.  The favorable medical evidence for a total 
rating consists of the September 2001 PTSD examiner's opinion 
to the effect that the Veteran is unable to hold a job due to 
social isolation, self-medicating with street drugs, and lack 
of appropriate coping skills.  This suggests total 
occupational and social impairment.  Weighing other medical 
evidence of record, however, the preponderance of it 
indicates that the Veteran's non-service-connected neck pain 
is the disability that precludes employment.  Thus, the 
criteria of a 100 percent schedular rating are not more 
nearly approximated.  

In this case, while the May 2009 VA PTSD examination report 
suggests improvement, the evidence does not contain factual 
findings that demonstrate distinct time periods in which PTSD 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 70 percent initial 
disability rating for PTSD will be granted. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the Veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
In this case, extraschedular consideration will be addressed 
in the Remand portion of the decision.  


ORDER

A 70 percent initial schedular rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006). 

With respect to service connection for residuals of a neck 
injury, this combat Veteran reports a neck injury concurrent 
with a grenade explosion that resulted in multiple service-
connected shrapnel wounds.  A November 2006 VA aid and 
attendance examiner reported moderately severe arthritis in 
the neck.  The diagnosis was osteoarthritis.  No medical 
health professional has addressed the likelihood that the 
Veteran's moderately severe osteoarthritis is related to 
active military service.  Moreover, a November 2005 SSOC 
informs the Veteran that an examination will be scheduled to 
determine the nature and etiology of the current cervical 
spine disorder.  It is not clear that an examination was ever 
scheduled. 

With respect to the claim for a compensable initial rating 
for residuals of multiple shell fragment wounds, an August 
2001 VA general medical compensation and pension examination 
report contains a diagnosis of shrapnel wounds with no 
residual; however, the Veteran states that he does have 
residuals.  Because the report appears to be erroneous and 
incomplete in other respects (the examiner reported that the 
Veteran is 6 feet, 11 inches tall and the examiner did not 
measure the area of each service-connected scar), the 
Veteran's multiple service-connected shell fragment wounds 
should be re-evaluated to determine the extent of any 
residual such as muscle or nerve damage and the nature and 
dimension of each shell fragment wound scar.  

The dimensions of each service-connected scar are needed for 
a correct scar rating under Diagnostic Codes 7800 through 
7802(effective August 30, 2002).  Because the August 2001 VA 
compensation and pension examination report does not contain 
these scar dimensions, that report is inadequate for rating 
purposes.  38 U.S.C.A. § 5103; 38 C.F.R. § 4.2; McLendon, 
supra.  Moreover, a November 2005-issued SSOC informs the 
Veteran that a scars examination will be scheduled to 
properly evaluate the scars.  It is not clear that such an 
examination was ever scheduled.

With respect to entitlement to TDIU, that claim might be 
affected by the outcome of the development requested above 
and certainly will be affected by the higher initial PTSD 
rating granted above.  The AOJ must therefore re-evaluate the 
TDIU claim.  Furthermore, the Board may not reject a TDIU 
claim without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  Friscia 
v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement 
the record by obtaining an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work).  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

The RO has attempted several times to obtain complete Social 
Security Administration (SSA) records concerning the 
Veteran's receipt of SSA disability benefits, with only 
limited success.  Therefore, it is reasonable to conclude 
that no further SSA records are available.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an appropriate 
examination by a specialist to determine 
the nature and etiology of any cervical 
spine disorder.  The claims file should 
be made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of neck trauma from the Veteran, 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the cervical 
spine?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and severity of 
all shell fragment wound residuals, to 
include scar dimensions and muscle and 
nerve involvement.  The physician should 
review the pertinent evidence in the 
claims file, examine the Veteran, elicit 
a complete history of relevant scar 
symptoms, and offer a diagnosis.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

3.  The AOJ should arrange for a 
physician to offer a medical opinion.  
The physician is asked to do the 
following:

I.  Note a review of the claims file 
and all service-connected 
disabilities.   

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the Veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The Veteran may be examined if 
necessary.  

4.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the claims.  If the 
percentage standards for TDIU set forth 
at 38 C.F.R. § 4.16(a) are not met, but 
the medical opinion obtained above 
nevertheless indicates that the Veteran 
is unemployable by reason of service-
connected disabilities, the rating board 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b) 
2008).  Following that action, if the 
desired benefits are not granted, an 
appropriate SSOC should be issued.  Any 
SSOC that addresses the rating for scars 
must consider both the former and revised 
versions of 38 C.F.R. § 4.87 (2008).  The 
Veteran and his representative should be 
afforded opportunity to respond to the 
SSOC before the claims folders are 
returned to the Board.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claims.  38 
C.F.R. § 3.655 (2008).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


